DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D (best represented by Figs. 5A-5F) in the reply filed on January 15, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. (US 2009/0287249; “Reynolds”).
Reynolds discloses a bone fixation system (Fig. 1), comprising: a bone fixation device (Fig. 1) comprising: a stabilizing body (12) comprising: an obverse side (top side); a reverse side (bottom bone facing side) opposite the obverse side (Fig. 1); and a plurality of fastener openings (22 and 24) extending through the obverse side and the reverse side (Fig. 1); and a first leg (18) integrally formed with the stabilizing body and extending from the reverse side of the stabilizing body (Fig. 1) to a first free end (30); and a second leg (20) integrally formed with the stabilizing body and extending from the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2009/0287249; “Reynolds”), in view of Ogilvie et al. (US 6325805; “Ogilvie”).
Reynolds discloses the system as noted above.
While it is inherent the legs will perform the functional requirements of claim 1 it is not directly stated in the written specification that the legs are designed to spread when inserted then apply a compressive force. Also, Reynolds does not disclose at least a portion of the device being formed of a superelastic material.
Ogilvie teaches a bone fixation device that is designed to have the staple legs open when inserted and then the legs compress once implanted (col. 13, lines 20-29). The device is made of a superelastic material (col. 4, lines 56-67). At least a portion of the device is formed of Nitinol (col. 4, lines 56-67). Wherein at least a portion of the stabilizing body between the first leg and the second leg is configured to deform when the bone fixation device transitions from the elastically deformed state to the relaxed state (the whole device is made of the superelastic material so it is all configured to deform depending on the forces acting on it and/or if the temperature is changed to make it deform). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the device of Reynolds out of a superelastic material that can create a compressive force, as taught by Ogilvie, since this is a well-known biocompatible material (col. 4, lines 56-67) and will help to compress a desired region (col. 14, lines 44-67).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2009/0287249; “Reynolds”), in view Laboureau et al. (US 5662655; “Laboureau”).
Reynolds discloses the system as noted above.
However, Reynolds does not disclose the fasteners being polyaxial.
Laboureau discloses a system (Figs. 4-6) with staple legs and fasteners (Fig. 6), wherein the plurality of fasteners are polyaxial positionable relative to their openings (Figs. 4-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the openings and fasteners of Reynolds to be polyaxial, as taught by Laboureau, in order to allow the fasteners to be inserted at different angles which gives them more versatility on which parts of the bone they should be directed (Figs. 4-6). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2009/0287249; “Reynolds”), in view of Ogilvie et al. (US 6325805; “Ogilvie”) in view Laboureau et al. (US 5662655; “Laboureau”).
Reynolds in view of Ogilvie discloses the system as noted above.
However, they do not disclose the fasteners being polyaxial.
Laboureau discloses a system (Figs. 4-6) with staple legs and fasteners (Fig. 6), wherein the plurality of fasteners are polyaxial positionable relative to their openings (Figs. 4-6).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775